Citation Nr: 1505833	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-13 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for the service-connected chronic bilateral maxillary sinusitis. 

2.  Entitlement to a higher (compensable) initial disability rating (evaluation) for the service-connected allergic rhinitis. 

3.  Service connection for plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1986 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the record.  

The issues of entitlement to a higher initial rating for allergic rhinitis and service connection for plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of the intent to withdraw the appeal of the issue of entitlement to a higher initial disability rating for bilateral maxillary sinusitis.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a higher initial disability rating for bilateral maxillary sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Sinusitis Rating Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in June 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw the issue of entitlement to a higher initial disability rating for bilateral maxillary sinusitis.  See also December 2014 Board hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for a higher initial disability rating for the service-connected bilateral maxillary sinusitis is dismissed.




REMAND

Higher Initial Rating for Allergic Rhinitis

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran underwent a VA examination in September 2007 where he reported interference with breathing and hoarseness of voice due to the service-connected allergic rhinitis.  Upon examination in September 2007, there was no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  The September 2007 VA examination report also indicated that there was no rhinitis noted upon examination of the nose.  

A review of the record after the September 2007 VA examination reveals medical findings of a deviated septum, an April 2010 surgery for deviated septum, and multiple notations of nasal passage obstruction.  None of these records show percentages of nasal passage obstruction, which is needed in order to rate the service-connected allergic rhinitis on appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Moreover, during the December 2014 Board hearing, the Veteran testified that he has episodes of complete obstruction of nasal passages on both sides where he is unable to breathe through the nose.  The Veteran clarified that these episodes are not permanent and that they are recurrent.

In light of the medical findings of a deviated septum, notations of nasal passage obstruction, as well as the Veteran's testimony about having complete obstruction of nasal passages on both sides, the Board finds that a remand for another VA examination is warranted in order to help ascertain the current extent of the service-connected allergic rhinitis disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating). 

Service Connection for Plantar Fasciitis

The Veteran contends that service connection is warranted because he was diagnosed with plantar fasciitis during service and has had intermittent and recurring symptoms of plantar fasciitis since service.  The Veteran advanced that the current plantar fasciitis is related to running, wearing combat boots, and walking heel to toe during service.  See December 2014 Board hearing transcript.

The Veteran underwent a VA examination in September 2007 where he reported that he was diagnosed with bilateral plantar fasciitis during service and that plantar fasciitis occurred during physical training in service.  The September 2007 VA examiner assessed a normal medical evaluation of the feet and opined that there was no diagnosis because there was no pathology to render a diagnosis of plantar fasciitis.  However, a review of VA and private treatment records after the September 2007 VA examination demonstrates that the Veteran has a current diagnosis of plantar fasciitis.  For example, November 2008 and January 2012 VA treatment records showed a diagnosis of plantar fasciitis.  Similarly, December 2008 and January 2009 treatment notes by Podiatry Group of South Texas showed a diagnosis of plantar fasciitis.  Therefore, the factual medical premise upon which the September 2007 VA examination report is based, that the Veteran did not have a diagnosis of plantar fasciitis, has changed, rendering the VA opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

During the December 2014 Board hearing, the Veteran testified that he was first diagnosed with plantar fasciitis in service in 1995 and was treated another time after 2000 and was referred to get shoe inserts made during service.  The Veteran advanced that he had chronic symptoms of plantar fasciitis during service and intermittent symptoms since service.  The Veteran stated that he did not report plantar fasciitis at service separation because it was not bothering him at the time and clarified that symptoms of plantar fasciitis are recurring.  Accordingly, the Board finds that a new VA examination may help determine the etiology of the current plantar fasciitis. 

Accordingly, the issues of entitlement to a higher initial rating for allergic rhinitis and service connection for plantar fasciitis are REMANDED for the following actions:

1. Schedule the Veteran for the relevant VA examination to help ascertain the current extent of the service-connected allergic rhinitis, to include the extent of nasal passage obstruction.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated tests and studies should be performed. 

2. Schedule the Veteran for the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's plantar fasciitis.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's plantar fasciitis had its origin in active service or is any way related to active service?

In providing this opinion, the examiner should comment on the in-service diagnosis of plantar fasciitis in November 1995, as well as the Veteran's contentions that he had chronic symptoms of plantar fasciitis in service and intermittent and recurring symptoms of plantar fasciitis since service, and that plantar fasciitis is related to running, wearing combat boots, and walking heel to toe during physical training in service.

3. Thereafter, the issues of entitlement to a higher initial rating for allergic rhinitis and service connection for plantar fasciitis should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


